Citation Nr: 0107868	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  96-18 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1965 to May 
1967.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim of 
entitlement to service connection for posttraumatic stress 
disorder. 


FINDING OF FACT

The record contains a diagnosis of posttraumatic stress 
disorder based on a verified in-service stressor.


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred posttraumatic stress 
disorder as a result of stressors he experienced in service.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Service connection for posttraumatic stress disorder requires 
the following three elements: [1] medical evidence 
establishing a diagnosis of the disorder; [2] credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and [3] a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 137 (1997). 

In adjudicating a claim for service connection for 
posttraumatic stress disorder, the Board is required to 
evaluate the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by the 
veteran's military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  The evidence 
necessary to establish the occurrence of a stressor during 
service to support a claim of entitlement to service 
connection for posttraumatic stress disorder will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  The General Counsel stated 
that the term "combat" is defined to mean "a fight, 
encounter, or contest between individuals or groups" and 
"actual fighting engagement of military forces."  
VAOPGCPREC 12-99 (Oct. 1999) citing WEBSTER'S THIRD NEW INT'L 
DICTIONARY 452 (1981).  That opinion further states that the 
phrase "engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In the present case, the veteran maintains that he currently 
suffers from posttraumatic stress disorder as a result of 
events which occurred during his military service in Vietnam.  
In a February 1994 statement, the veteran related that he 
arrived in Vietnam in January 1966 and spent five months in 
Cam Ranh Bay before being transferred to Tuy Hoa.  His 
alleged stressors involved being under constant sniper fire 
while building bridges and traveling on convoys with the 
553rd Engineer Company.  He related one such incident in 
which he saw a truck driven by a friend, James Able, role 
over and kill approximately twenty Vietnamese passengers.  He 
was unable to provide specific details of the incident, such 
as names, the date or the exact location.  He related another 
incident in which he was ambushed by sniper fire while 
driving a truck in the Tuy Hoa area in January 1967.  He 
indicated that the driver of the truck behind him was either 
wounded or killed during the attack, but was unable to recall 
his name.

The veteran related several of these incidents to mental 
healthcare professionals who attributed his psychiatric 
complaints to posttraumatic stress disorder.  At a VA 
psychiatric examination in March 1994, the examiner 
documented the veteran's history of having been under sniper 
fire while serving in Vietnam with the 553rd Engineer 
Company.  Based on the interview, a review of the veteran's 
file, and findings from a mental status examination, the 
examiner concluded with Axis I diagnoses of major depression 
and posttraumatic stress disorder.  The examiner commented 
that posttraumatic stress disorder was an appropriate 
diagnosis if the veteran's subjective complaints were 
accepted as fact and there was a recognizable stressor.

The record also shows that the veteran was hospitalized by VA 
on five separate occasions between 1993 and 1996 for 
psychiatric problems involving posttraumatic stress disorder.  
Several reports of these hospitalizations include medical 
opinions attributing the veteran's posttraumatic stress 
disorder to sniper attacks during his service in Vietnam.  
Letters from the Atlanta Vet Center also confirm that the 
veteran had been treated at that facility since 1994 for 
posttraumatic stress disorder.  

The RO sent the veteran's stressor summary to the U.S Army & 
Joint Services Environmental Support Group (ESG), currently 
designated as the U.S. Armed Services Center for Research of 
Unit Records, in an attempt to verify the veteran's claimed 
stressors.  In August 1997 that agency responded and included 
the unit history of the 553rd Engineer Company (553rd Engr 
Co), to which the veteran was assigned from February 1966 to 
January 1967.  The history documents that the unit was 
stationed at Tuy Hoa, where its secondary mission involved 
transportation.  The unit provided continuous vehicular and 
driver support for convoys to and from Cam Ranh Bay, Cung 
Son, Qui Nhon, and Ninh Hoa.  It was noted that convoys on 
main U.S. supply routes were subjected to mining, sapper, 
ambush, and sniper attacks.  The history further documents 
that two individuals from the 553rd Engr Co were awarded the 
Purple Heart Medal for injuries received in combat.  In 
particular, Emmett Stallworth was awarded the Medal for 
injuries received in the Bong Son area on December 13, 1966; 
Delmar Agney also received the Medal for injuries sustained 
by sniper fire while on a hauling mission in the Tuy Hoa area 
on December 27, 1966.

Based on its review of the entire record, the Board finds 
that the veteran has met each of the three criteria of 
38 C.F.R. § 3.304.  The evidence shows a diagnosis of 
posttraumatic stress disorder linked by medical evidence to 
stressors which the veteran said occurred while serving in 
Vietnam.  In this regard, the record reflects that VA mental 
healthcare professionals have diagnosed the veteran with 
posttraumatic stress disorder based on his account of having 
been involved in sniper attacks in Vietnam.  The Board points 
out, however, that the diagnosis was based solely on the 
veteran's own account of in-service stressors.  Therefore, 
the central issue is whether the diagnosis of posttraumatic 
stress disorder is sustainable.  

The Board must therefore determine whether the veteran 
participated in combat with the enemy or experienced a 
verifiable stressor during service.  Initially, the Board 
notes that no evidence of record establishes that the veteran 
participated in combat with the enemy.  His DD Form 214 
documents that he served as a bridge specialist, which is not 
combat related military occupational specialty.  In addition, 
his commendations include the Vietnam Service Medal, the 
Vietnam Campaign Medal with Device and the National Defense 
Service Medal.  However, he was not awarded the Combat 
Infantryman Badge, the Purple Heart, or any other award 
associated with valor or heroism shown while engaged with an 
enemy force.  It thus appears that the veteran did not engage 
in combat with the enemy.  See VAOPGCPREC 12-99.

Nevertheless, the record shows that the veteran's claimed 
stressors involving sniper attacks have been verified.  The 
Board observes that records of the veteran's military unit 
from ESG indicate that the 553rd Engr Co was, in fact, 
involved in mining, sapper, ambush, and sniper attacks during 
the veteran's tour in Vietnam.  The RO denied the veteran's 
claim on the basis that he failed to provide details 
concerning names, dates and specific locations of these 
incidences.  The Board disagrees.  The Board notes that the 
veteran did describe one such incident in which he said his 
truck was ambushed in the Tuy Hoa area in January 1967.  This 
incident has been verified by the fact that two soldiers were 
awarded the Purple Heart Medal for injuries sustained in 
December 1966, just one month before the veteran claimed to 
have been ambushed.  The Board emphasizes, moreover, that one 
of these commendations was awarded for injuries sustained by 
sniper fire while on a hauling mission in the Tuy Hoa area on 
December 27, 1966, which closely parallels the veteran's 
account.  After resolving all doubt in the veteran's favor, 
the Board is satisfied that the veteran was, in fact, 
involved in sniper attacks while serving in Vietnam. 

In conclusion, the Board finds that the veteran has presented 
evidence establishing a diagnosis of posttraumatic stress 
disorder; credible supporting evidence that a claimed in-
service stressor actually occurred; and a link, established 
by the medical evidence, between posttraumatic stress 
disorder and a verified in-service stressor.  See 38 C.F.R. 
§ 3.304.  Accordingly, service connection for posttraumatic 
stress disorder is warranted. 




ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

